Exhibit 10.1

 

 

ANGEION CORPORATION

2002 STOCK OPTION PLAN

as amended through July 21, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

 

General Purpose of Plan; Definitions

 

SECTION 2.

 

Administration

 

SECTION 3.

 

Stock Subject to Plan

 

(a)

Shares Reserved for Issuance

 

 

 

 

 

 

(b)

Adjustments

 

 

 

 

SECTION 4.

 

Eligibility

 

(a)

Eligible Participants

 

 

 

 

 

 

(b)

Annual Limit on Incentive Stock Options

 

 

 

 

SECTION 5.

 

Terms and Conditions of Stock Options

 

(a)

Exercise Price

 

 

 

 

 

 

(b)

Option Term

 

 

 

 

 

 

(c)

Exercisability

 

 

 

 

 

 

(d)

Method of Exercise

 

 

 

 

 

 

(e)

Tax Withholding

 

 

 

 

 

 

(f)

Non-transferability of Options

 

 

 

 

 

 

(g)

Termination by Death or Disability

 

 

 

 

 

 

(h)

Termination by Reason of Retirement

 

 

 

 

 

 

(i)

Other Termination

 

 

 

 

SECTION 6.

 

Restricted Stock

 

(a)

Administration

 

 

 

 

 

 

(b)

Awards and Certificates

 

 

 

 

 

 

(c)

Restrictions and Conditions

 

 

 

 

SECTION 7.

 

Change in Control

 

SECTION 8.

 

Amendments and Termination

 

SECTION 9.

 

General Provisions

 

(a)

Compliance With Laws

 

 

 

 

 

 

(b)

Company Authority; No Rights to Employment

 

 

 

i

--------------------------------------------------------------------------------


 

(c)

Repurchase Right

 

 

 

 

 

 

(d)

Forfeiture for Competition

 

 

 

 

 

 

(e)

Restrictions on Transfer

 

 

 

 

 

 

(f)

Effect of Transfer/Leave of Absence

 

 

 

 

SECTION 10.

 

Restrictions on Transfer of Shares Issued under Plan

 

 

ii

--------------------------------------------------------------------------------


 

ANGEION CORPORATION

 

2002 STOCK OPTION

 

SECTION 1.  General Purpose of Plan; Definitions.

 

The name of this plan is the Angeion Corporation 2002 Stock Option Plan (the
“Plan”).  The purpose of the Plan is to provide a continuing, long-term
incentive to eligible officers, employees and Consultants of Angeion Corporation
(the “Company”) and its Subsidiaries and to members of the Company’s Board of
Directors; to provide a means of rewarding outstanding performance and to enable
the Company to maintain a competitive position to attract and retain key
personnel necessary for continued growth and profitability.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)           “Agreement” means an agreement by and between the Company and an
optionee or participant under the Plan setting forth the terms and conditions of
the Stock Option grant or other award.

 

(b)           “Board” means the Board of Directors of the Company as it may be
comprised from time to time.

 

(c)           “Cause” means a felony conviction of an optionee or the failure of
an optionee to contest prosecution for a felony, or an optionee’s willful
misconduct or dishonesty, any of which, in the judgment of the Company, is
harmful to the business or reputation of the Company; provided, however, that if
a different definition of Cause is contained in any operative agreement of
employment between the Company and an optionee or participant, such definition
of Cause shall control for purposes of this Agreement.

 

(d)           “Change of Control” means either of the following:

 

(i)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities; or

 

(ii)           a business combination, following which shareholders of the
Company do not continue to beneficially own at least 50% of the voting power of
the resulting entity or the members of the Company’s Board of Directors prior to
the transaction do not constitute a majority of the resulting entity’s Board of
Directors; or

 

1

--------------------------------------------------------------------------------


 

(iii)          a liquidation, dissolution or sale of all or substantially all of
the assets of the Company, and immediately thereafter, there is no substantial
continuity of ownership with respect to the Company and the entity to which such
assets have been transferred.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

 

(f)            “Committee” means the Committee referred to in Section 2 of the
Plan.  If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board, unless the Plan
specifically states otherwise.

 

(g)           “Company” means Angeion Corporation, a corporation organized under
the laws of the State of Minnesota (or any successor corporation).

 

(h)           “Consultant” means any person, including an advisor, engaged by
the Company or a Parent Corporation or a Subsidiary of the Company to render
services, who is compensated for such services and who is not an employee of the
Company or any Parent Corporation or Subsidiary of the Company.  A Non-Employee
Director may serve as a Consultant.

 

(i)            “Disability” means permanent and total disability as determined
by the Committee.

 

(j)            “Fair Market Value” of Stock on any given date shall be
determined by the Committee as follows:  (i) if the Stock is listed for trading
on one of more national securities exchanges, or is traded on the Nasdaq Stock
Market, the last reported sales price on the principal exchange or the Nasdaq
Stock Market on the date in question, or if such Stock shall not have been
traded on such principal exchange on such date, the last reported sales price on
such principal exchange or the Nasdaq Stock Market on the first day prior
thereto on which such Stock was so traded; or (ii) if the Stock is not listed
for trading on a national securities exchange or the Nasdaq Stock Market, but is
traded in the over-the-counter market, including the Nasdaq SmallCap Market, the
closing bid price for such Stock on the date in question, or if there is no
closing bid price for such Stock on such date, the closing bid price on the
first day prior thereto on which such price existed; or (iii) if neither (i) nor
(ii) is applicable, by any means determined to be fair and reasonable by the
Committee, which determination shall be final and binding on all parties.

 

(k)           “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

 

(l)            “Non-Employee Director” means a “Non-Employee Director” within
the meaning of Rule 16b-3(b)(3) under the Securities Exchange Act of 1934.

 

2

--------------------------------------------------------------------------------


 

(m)          “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

(n)           “Outside Director” means a Director who: (a) is not a current
employee of the Company or any member of an affiliated group which includes the
Company; (b) is not a former employee of the Company who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year; (c) has not been an officer of the Company; (d) does
not receive remuneration from the Company, either directly or indirectly, in any
capacity other than as a director, except as otherwise permitted under
Section 162(m) of the Code and regulations thereunder.  For this purpose,
remuneration includes any payment in exchange for good or services.  This
definition shall be further governed by the provisions of Section 162(m) of the
Code and regulations promulgated thereunder.

 

(o)           “Plan of Reorganization” means the plan of reorganization under
Chapter 11 of the Bankruptcy Code as approved by the United States Bankruptcy
Court.

 

(p)           “Parent Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company if each of
the corporations (other than the Company) owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

(q)           “Restricted Stock” means an award of shares of Stock that are
subject to restrictions under Section 6 below.

 

(r)            “Retirement” means an Optionee’s date of termination which is
designated by the Committee as a “retirement” for purposes of the Plan.  If no
designation is made, Retirement means retirement from active employment with the
Company or any Subsidiary or Parent Corporation of the Company on or after age
65.

 

(s)           “Stock” means the Common Stock, $0.10 par value per share, of the
Company.

 

(t)            “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 5 below.

 

(u)           “Subsidiary” means Medical Graphics Corporation and any other
corporation (other than the Company), foreign or domestic, in an unbroken chain
of corporations (other than the last corporation in the unbroken chain) owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.  Administration.

 

The Plan shall be administered by the Board or by a Committee appointed by the
Board consisting of at least two members of the Board of Directors, all of whom
shall be Non-Employee Directors and Outside Directors, who shall serve at the
pleasure of the Board.  Any or all of the functions of the Committee specified
in the Plan may be exercised by the Board, except for Stock Options intended to
comply with regulations under Section 162(m) of the Code.

 

The Committee shall have the power and authority to grant to eligible employees,
members of the Board of Directors or Consultants, pursuant to the terms of the
Plan:  (i) Stock Options or (ii) Restricted Stock.

 

In particular, the Committee shall have the authority:

 

(i)            to select the officers and other employees of the Company and
other eligible persons to whom Stock Options and Restricted Stock awards may
from time to time be granted hereunder;

 

(ii)           to determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options and Restricted Stock awards, or a combination of the
foregoing, are to be granted hereunder;

 

(iii)          to determine the number of shares to be covered by each such
award granted hereunder;

 

(iv)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, any restriction on any Stock Option or other award and/or the shares of
Stock relating thereto);

 

(v)           to make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any Agreements relating thereto);
and to otherwise supervise the administration of the Plan.  Except to the extent
prohibited by applicable law or the applicable rules and regulations of a stock
exchange on which the Stock is traded, or of the Securities and Exchange
Commission, the Committee may delegate to executive officers of the Company the
authority to exercise the powers specified in clauses (i), (ii), (iii), (iv) and
(v) above with respect to persons who are not

 

4

--------------------------------------------------------------------------------


 

either the chief executive officer of the Company or the four highest paid
officers of the Company other than the chief executive officer.

 

The Committee may amend the terms of any previously granted Stock Option,
prospectively or retroactively, to the extent such amendment is consistent with
the terms of the Plan, but no such amendment shall impair the rights of any
optionee without his or her consent except to the extent authorized under the
Plan.  The Committee may also substitute new Options for previously granted
Options, including previously granted Options having higher exercise prices.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and all optionees.

 

Any granting of Options in excess of 359,463 Shares during the initial two year
period following confirmation of the Plan of Reorganization shall require the
approval of the Designee or Designees (as defined in the Company’s Articles of
Incorporation).

 

SECTION 3.  Stock Subject to Plan.

 

(a)           Shares Reserved for Issuance.  The total number of shares of Stock
reserved and available for distribution under the Plan shall be 800,000
shares(1).  Such shares shall consist of authorized and unissued shares.

 

If any shares become available as a result of canceled, unexercised, lapsed or
terminated Stock Options, or if any shares subject to any Restricted Stock award
granted hereunder are forfeited or terminated, such shares shall again be
available for distribution in connection with future awards under the Plan. 
Upon a stock-for-stock exercise of a Option or upon the withholding of stock for
payment of the taxes on an Option, only the net number of shares issued to the
optionee shall be used to calculate the number of shares remaining available for
distribution under the Plan.

 

(b)           Adjustments.  The grant of a Stock Option or other award pursuant
to the Plan shall not limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure or to merge, exchange or consolidate or to dissolve,
liquidate or transfer all or any part of its business or assets.

 

In the event of an increase or decrease in the number of shares of Stock
resulting from a subdivision or consolidation of shares or the payment of a
stock dividend or any other increase or decrease in the number of shares of
Stock effected without receipt of consideration by the

 

--------------------------------------------------------------------------------

(1) A total of 600,000 shares were originally authorized under the Plan.  An
increase of 200,000 shares was authorized by the Board on June 6, 2005 and
approved by the shareholders on July 21, 2005.

 

5

--------------------------------------------------------------------------------


 

Company, the number of shares of Stock reserved under Section 3 of this Plan,
the number of shares of Stock covered by each outstanding Stock Option and the
price per share thereof and the number of shares subject to Restricted Stock
awards shall be adjusted by the Committee to reflect such change.  Additional
shares which may be credited pursuant to such adjustment shall be subject to the
same restrictions as are applicable to the shares with respect to which the
adjustment relates.

 

SECTION 4.  Eligibility.

 

(a)           Eligible Participants.  Officers, other employees of the Company
and its Subsidiaries, members of the Board, and Consultants who are responsible
for or contribute to the management, growth and/or profitability of the business
of the Company and its Subsidiaries are eligible to be granted Stock Options,
Restricted Stock awards under the Plan.  The optionees and participants to
receive awards under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among those eligible, and the Committee
shall determine, in its sole discretion, the number of shares of Stock covered
by each award.

 

(b)           Annual Limit on Incentive Stock Options.  The aggregate Fair
Market Value (determined as of the time the Stock Option is granted) of the
Stock with respect to which an Incentive Stock Option under this Plan or any
other plan of the Company and any Subsidiary or Parent Corporation is
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000.

 

(c)           162(m) Annual Limitation.  Notwithstanding the foregoing, no
person shall receive grants of Options under this Plan that exceed 250,000(2)
shares during any fiscal year of the Company.

 

SECTION 5.  Terms and Conditions of Stock Options.

 

Each Stock Option shall be evidenced by a written Agreement, in such form as the
Committee may approve from time to time, which shall be subject to the
provisions of this Plan and to such other terms and conditions as the Committee
may deem appropriate including, without limitation, a provision that any Stock
that may be acquired by an optionee in connection with a Stock Option granted
hereunder be subject to a separate buy-sell, voting, shareholders’ or other
similar agreement.  The Stock Options granted under the Plan may be of two
types:  (i) Incentive Stock Options and (ii) Non-Qualified Stock Options.  No
Incentive Stock Options shall be granted under the Plan after that date which is
ten (10) years after adoption of this Plan by the Board.

 

--------------------------------------------------------------------------------

(2) The Plan originally provided that no person shall receive grants of stock
that exceed 100,000 shares in any fiscal year.  This amount was increased to
250,000 on April 8, 2003 by the Board of Directors.  The change was approved by
the shareholders on May 14, 2003.

 

6

--------------------------------------------------------------------------------


 

The Committee shall have the authority to grant any eligible optionees Incentive
Stock Options (if the optionee is an employee), Non-Qualified Stock Options, or
both types of options.  To the extent that any option or portion of an option
does not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.

 

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify either the Plan or any Incentive Stock Option under Section 422
of the Code.  The preceding sentence shall not preclude any modification or
amendment to an outstanding Incentive Stock Option, whether or not such
modification or amendment results in disqualification of such Stock Option as an
Incentive Stock Option, provided the optionee consents in writing to the
modification or amendment.

 

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

(a)           Exercise Price.  The exercise price per share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant,
except that the exercise price of an Incentive Stock Option shall not be less
than 100% of the Fair Market Value of the Stock on the date the option is
granted.  If an employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of capital stock of the Company or any Parent
Corporation or Subsidiary and an Incentive Stock Option is granted to such
employee, the option price shall be no less than 110% of the Fair Market Value
of the Stock on the date the Stock Option is granted.

 

(b)           Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Incentive Stock Option shall be exercisable more than ten
years after the date the Stock Option is granted.  In the event that the
Committee does not fix the term of a Stock Option, the term shall be ten years
from the date the Stock Option is granted, subject to earlier termination as
otherwise provided herein.  Notwithstanding the foregoing, if an employee owns
or is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of capital stock
of the Company or any Parent Corporation or Subsidiary and an Incentive Stock
Option is granted to such employee, the term of such Stock Option shall be no
more than five years from the date of grant.

 

(c)           Exercisability.  Stock Options shall be exercisable in accordance
with such terms and conditions and during such periods as determined by the
Committee at or after grant, subject to the restrictions stated in
Section 5(b) above.  In the event that the Committee does not determine the time
at which a Stock Option shall be exercisable, such Stock Option shall be
exercisable one year after the date of grant, subject to earlier termination as
otherwise provided

 

7

--------------------------------------------------------------------------------


 

herein.  If the Committee provides, in its discretion, that any Stock Option is
exercisable only in installments, the Committee may waive such installment
exercise provisions at any time.

 

(d)           Method of Exercise.  Stock Options may be exercised in whole or in
part at any time during the option period by giving written notice of exercise
to the Company, specifying the number of shares to be purchased.  Such notice
shall be accompanied by payment in full of the purchase price, either by
certified or bank check, or by any other form of legal consideration deemed
sufficient by the Committee and consistent with the Plan’s purpose and
applicable law, including promissory notes or delivery of irrevocable
instructions to a broker acceptable to the Company to promptly deliver to the
Company the amount of sale or loan proceeds to pay the entire exercise price and
any tax withholding resulting from such exercise.  As determined by the
Committee at the time of grant or exercise, in its sole discretion, payment in
full or in part may also be made by tendering, by either actual delivery of
shares or attestation, shares of Stock already owned by the optionee and valued
at Fair Market Value (which, in the case of Stock acquired upon exercise of an
Option, have been owned for more than six months on the date of surrender);
provided, however, that, in the case of an Incentive Option, the right to make a
payment in the form of already owned shares may be authorized only at the time
the Option is granted.  No shares of Stock shall be issued until full payment
therefor has been made.

 

(e)           Tax Withholding.  Each optionee shall, no later than the date as
of which any part of the value of an award first becomes includable as
compensation in the gross income of the optionee for federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the Committee
regarding payment of, any federal, state, or local taxes of any kind required by
law to be withheld with respect to the award.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements and the
Company, any Parent Corporation, and any Subsidiary shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the optionee.  If the terms of a Option so permit, an
optionee may elect by written notice to the Company to satisfy part or all of
the withholding tax requirements associated with the award by (i) authorizing
the Company to retain from the number of shares of Stock that would otherwise be
deliverable to the optionee, or (ii) delivering to the Company from shares of
Stock already owned by the optionee, that number of shares having an aggregate
Fair Market Value equal to part or all of the tax payable by the optionee under
this Section, and in the event shares are withheld, the amount withheld shall
not exceed the minimum required federal, state and FICA withholding amount.  Any
such election shall be in accordance with, and subject to, applicable tax and
securities laws, regulations and rulings.

 

(f)            Non-transferability of Options.

 

(i)            No Incentive Stock Option shall be transferable by the optionee
otherwise than by will or by the laws of descent and distribution, and all
Incentive Stock Options shall be exercisable, during the optionee’s lifetime,
only by the optionee.

 

8

--------------------------------------------------------------------------------


 

(ii)           The Committee may, in its discretion, authorize all or a portion
of any Nonqualified Stock Options to be granted to an optionee to be on terms
which permit transfer by such optionee to (A) the spouse, children or
grandchildren of the optionee (“Immediate Family Members”), (B) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (C) a
partnership or partnerships in which such Immediate Family Members are the only
partners, provided that (1) there may be no consideration for any such transfer,
(2) the Agreement pursuant to which such options are granted must be approved by
the Committee, and must expressly provide for transferability in a manner
consistent with this Section 5(f)(ii), and (3) subsequent transfers of
transferred options shall be prohibited except those in accordance with
Section 5(f)(i).  Following transfer, any such options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that the term “optionee” herein shall in such event be deemed
to refer to the transferee, except that the events of termination of employment
of Sections 5(g), 5(h) and 5(i) hereof shall continue to be applied with respect
to the original optionee, following which the options shall be exercisable by
the transferee only to the extent, and for the periods specified in such
Sections.

 

(g)           Termination by Death or Disability.  Unless the Agreement provides
otherwise or the Committee determines otherwise, if an optionee’s employment by
or relationship with the Company or any Subsidiary or Parent Corporation
terminates by reason of death or Disability, any Stock Option held by such
optionee may thereafter be exercised, to the extent it was exercisable at the
time of death or Disability (or on such accelerated basis as the Committee shall
determine at or after grant), by the optionee or the legal representative of the
estate or by the legatee of the optionee under the will of the optionee, but may
not be exercised after one year from the date of such death or Disability or the
expiration of the stated term of the option, whichever period is shorter.  In
the event of such termination by reason of death or Disability, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, the option will thereafter be
treated as a Non-Qualified Stock Option.

 

(h)           Termination by Reason of Retirement.  Unless the Stock Option
Agreement provides otherwise or the Committee determines otherwise, if an
optionee’s employment by or relationship with the Company or any Subsidiary or
Parent Corporation terminates by reason of Retirement, any Stock Option held by
such optionee may thereafter be exercised, to the extent it was exercisable at
the time of such Retirement, but may not be exercised after one year from the
date of such Retirement or the expiration of the stated term of the option,
whichever period is shorter.

 

(i)            Other Termination.  Unless the Stock Option Agreement provides
otherwise or the Committee determines otherwise, if an optionee’s employment by
or relationship with the

 

9

--------------------------------------------------------------------------------


 

Company or any Subsidiary or Parent Corporation terminates for any reason other
than death, Disability or Retirement, any Stock Option held by such optionee may
thereafter be exercised, to the extent it was exercisable as of the effective
date of such termination, for the lesser of three months from the date of such
termination or the expiration of the stated term of the option, whichever period
is shorter.  Notwithstanding the above, in the event an optionee’s employment is
terminated for Cause, all unexercised Options shall immediately terminate.

 

SECTION 6.  Restricted Stock.

 

(a)           Administration.  Shares of Restricted Stock may be issued either
alone or in addition to other awards granted under the Plan.  The Committee
shall determine the officers, employees and Consultants of the Company to whom,
and the time or times at which, grants of Restricted Stock will be made, the
number of shares to be awarded, the time or times within which such awards may
be subject to forfeiture, and all other conditions of the awards.  The Committee
may also condition the grant of Restricted Stock upon the attainment of
specified performance goals.  The provisions of Restricted Stock awards need not
be the same with respect to each recipient.

 

(b)           Awards and Certificates.  The prospective recipient of an award of
shares of Restricted Stock shall not have any rights with respect to such award,
unless and until such recipient has executed an Agreement evidencing the award
and has delivered a fully executed copy thereof to the Company, and has
otherwise complied with the then applicable terms and conditions.

 

(i)            Each participant shall be issued a stock certificate in respect
of shares of Restricted Stock awarded under the Plan.  Such certificate shall be
registered in the name of the participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such award,
substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Angeion Corporation 2002 Stock Option Plan and an Agreement entered into between
the registered owner and Angeion Corporation.  Copies of the Plan and Agreement
are on file in the offices of Angeion Corporation, 350 Oak Grove Parkway, Saint
Paul, Minnesota 55127.”

 

(ii)           The Committee shall require that the stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the participant shall have delivered a stock power, endorsed in blank,
relating to the Stock covered by such award.

 

(c)           Restrictions and Conditions.  The shares of Restricted Stock
awarded pursuant to

 

10

--------------------------------------------------------------------------------


 

the Plan shall be subject to the following restrictions and conditions:

 

(i)            Subject to the provisions of this Plan and the award Agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan.  Within
these limits, the Committee may provide for the lapse of such restrictions in
installments where deemed appropriate.

 

(ii)           Except as provided in paragraph (c)(i) of this Section 6, the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares and the right to receive any cash dividends.  The Committee, in its sole
discretion, may permit or require the payment of cash dividends to be deferred
and, if the Committee so determines, reinvested in additional shares of
Restricted Stock (to the extent shares are available under Section 3). 
Certificates for shares of unrestricted Stock shall be delivered to the grantee
promptly after, and only after, the period of forfeiture shall have expired
without forfeiture in respect of such shares of Restricted Stock.

 

(iii)          Subject to the provisions of the award Agreement and paragraph
(c)(iv) of this Section 6, upon termination of employment for any reason during
the Restriction Period, all shares still subject to restriction shall be
forfeited by the participant.

 

(iv)          In the event of special hardship circumstances of a participant
whose employment is terminated (other than for Cause), including death,
Disability or Retirement, or in the event of an unforeseeable emergency of a
participant still in service, the Committee may, in its sole discretion, when it
finds that a waiver would be in the best interest of the Company, waive in whole
or in part any or all remaining restrictions with respect to such participant’s
shares of Restricted Stock.

 

SECTION 7.  Change of Control.

 

The Committee may, in its sole and absolute discretion, at the time of grant
provide for the acceleration, in whole or in part, of any Stock Option or
Restricted Stock award granted under this Plan in the Agreement setting forth
such an award.  Any terms and conditions applicable to acceleration shall be
determined on an individual basis and need not be identical for similarly
situated grantees.

 

In addition, if there is a Change of Control, the Committee may provide for one
or more of the following:

 

(a)           the complete termination of this Plan and the cancellation of
outstanding Stock Options and Restricted Stock awards not exercised or vested
prior to a date specified by the

 

11

--------------------------------------------------------------------------------


 

Committee (which date shall give optionees and other award recipients a
reasonable period of time in which to exercise their awards prior to the
effectiveness of such transaction);

 

(b)           that optionees holding outstanding Stock Options shall receive,
with respect to each share of Stock subject to such award, as of the effective
date of any such Change of Control, cash in an amount equal to the excess of the
Fair Market Value of such Stock on the date immediately preceding the effective
date of such transaction over the Fair Market Value per share of such Stock on
the date of grant of the Stock Options, and award participants holding
Restricted Stock awards shall receive, with respect to each share of Stock
subject to such award, as of the effective date of any such Change of Control,
cash in an amount equal to the Fair Market Value of such Stock on the date
immediately preceding the effective date of such transaction; provided that the
Committee may, in lieu of such cash payment, distribute to such optionees and
other award recipients shares of Stock of the Company or securities of any
corporation succeeding the Company by reason of such transaction, such
securities having a value equal to the cash payment herein;

 

(c)           the continuance of the Plan with respect to the exercise of Stock
Options, Restricted Stock awards, which were outstanding as of the date of
adoption by the Board of such plan for such Change of Control and provision to
optionees and participants of the right to exercise their Stock Options,
Restricted Stock award as to an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such Change of Control.

 

The Board may restrict the rights of or the applicability of this Section 7 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Code or any other applicable law or regulation.

 

SECTION 8.  Amendments and Termination.

 

The Committee may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made (a) which would impair the rights
of an optionee or participant under a Stock Option, Restricted Stock or other
Stock-based award previously granted, without the optionee’s consent, or
(b) which, without the approval of the stockholders of the Company, would cause
the Plan no longer to comply with Rule 16b-3 under the Securities Exchange Act
of 1934, Section 422 of the Code, or the rules of the Nasdaq Stock Market or any
stock exchange upon which the Stock is traded, or any other regulatory
requirements.  Adjustments made by the Committee pursuant to Section 3 (relating
to adjustments of Stock) shall not be subject to the limitations of this
Section 8.

 

12

--------------------------------------------------------------------------------


 

SECTION 9.  General Provisions.

 

(a)           Compliance With Laws.  No shares of Stock will be issued pursuant
to the Plan unless in compliance with applicable legal requirements, including
without limitation, those relating to securities laws and stock exchange listing
requirements.  The Committee may require each person purchasing shares pursuant
to an award under the Plan to represent to and agree with the Company in writing
that the optionee is acquiring the Stock for investment purposes and without a
view to distribution thereof.

 

All certificates for shares of Stock delivered under the Plan shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.  The issuance of shares of Stock may be effected
on a non-certificated basis to the extent not prohibited by applicable law or
the applicable rules of any stock exchange upon which the Stock is then listed.

 

(b)           Company Authority; No Rights to Employment.  Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.  The adoption of the Plan shall not confer upon any employee
optionee or Consultant of the Company, any Parent Corporation, or any Subsidiary
any right to continued employment or engagement with the Company, any Parent
Corporation, or any Subsidiary, as the case may be, nor shall it interfere in
any way with the right of the Company, any Parent Corporation, or any Subsidiary
to terminate the employment or engagement of any of its employees or Consultants
at any time.

 

(c)           Repurchase Right.  The Committee may, at the time of the grant of
an award under the Plan, provide the Company with the right to repurchase shares
of Stock acquired pursuant to the Plan, pursuant to which the optionee or
participant shall be required to offer to the Company upon termination of
employment, engagement or other relationship, for any reason, any Stock that the
optionee or participant acquired under the Plan, with the price being the then
Fair Market Value of the Stock or, in the case of a termination for Cause, an
amount equal to the cash consideration paid for the Stock, subject to such other
terms and conditions as the Committee may specify at the time of grant.

 

(d)           Forfeiture for Competition.  The Committee may, at the time of the
grant of an award under the Plan, provide the Company with the right to
repurchase, or require the forfeiture of, shares of Stock acquired pursuant to
the Plan by any optionee or participant who at any time violates or breaches any
applicable noncompetition agreement that such optionee has with the Company or
any Subsidiary or Parent Corporation.

 

13

--------------------------------------------------------------------------------


 

(e)           Restrictions on Transfer.  As a further condition to the grant of
any award or the issuance of Stock to participants, the participants agrees to
the following:

 

(i)            In the event the Company advises the optionee or participant that
it plans an underwritten public offering of its Common Stock in compliance with
the Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or of any award granted
to participant or any of the underlying Stock, the participant will not, for a
period not to exceed one hundred and eighty (180) days from the effective date
of the prospectus, sell or contract to sell or grant an option to buy or
otherwise dispose of any award granted to participant pursuant to the Plan or
any of the underlying shares of Stock without the prior written consent of the
underwriter(s) or its representative(s).

 

(ii)           In the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state’s securities or Blue Sky law limitations with respect thereto, the
Committee shall have the right (i) to accelerate the exercisability of any Stock
Option and the date on which such Stock Option must be exercised or accelerated
the vesting of any Restricted Stock or Deferred Stock, provided that the Company
gives the participant prior written notice of such acceleration, and (ii) to
cancel any awards or portions thereof which the participant does not exercise
prior to or contemporaneously with such public offering.

 

(iii)          In the event of a transaction which is treated as a “pooling of
interests” under generally accepted accounting principles, the optionee will
comply with Rule 145 of the Securities Act of 1933 and any other restrictions
imposed under other applicable legal or accounting principles if the optionee is
an “affiliate” (as defined in such applicable legal and accounting principles)
at the time of the transaction, and the optionee will execute any documents
necessary to ensure compliance with such rules.

 

The Company reserves the right to place a legend on any stock certificate issued
upon the exercise of a Stock Option pursuant to the Plan to assure compliance
with this Section 8 or other provisions of the Plan.

 

(f)            Effect of Transfer/Leave of Absence.  For purposes of the Plan,
the following events shall not be deemed a termination of employment:

 

(i)            a transfer of an employee from the Company to a Parent
Corporation or a Subsidiary, or a transfer of an employee from a Parent
Corporation or a Subsidiary to the Company or any other Parent Corporation or
Subsidiary;

 

14

--------------------------------------------------------------------------------


 

(ii)           a leave of absence, approved in writing by the Committee, for
military service or sickness, or for any other purpose approved by the Committee
if the period of such leave does not exceed ninety (90) days (or such longer
period as the Committee may approve, in its sole discretion); and

 

(iii)          a leave of absence in excess of ninety (90) days, approved in
writing by the Committee, but only if the employee’s right to reemployment is
guaranteed either by a statute or by contract, and provided that, in the case of
any leave of absence, the employee returns to work within thirty (30) days after
the end of such leave.

 

SECTION 10.  Restrictions on Resale of Shares Issued Under Plan.

 

Unless otherwise provided by the Board of Directors, including the approval of
the Designee or Designees (as described in the Company’s Articles of
Incorporation), each Option granted under the Plan to officers of Angeion or
officers of Medical Graphics Corporation shall provide that the optionee is
prohibited from transferring more than 60% of the shares issuable upon exercise
of the Option until completion of the two year period after confirmation of the
Plan of Reorganization.

 

15

--------------------------------------------------------------------------------